Citation Nr: 0319325	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  02-06 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for psoriatic arthritis, to 
include of the left foot.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to 
October 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina that denied the veteran's claim of entitlement 
to service connection for psoriatic arthritis.  A hearing was 
held before the RO in June 2001.


REMAND

The Board notes that the veteran has been pursuing service 
connection for psoriatic arthritis for some time.  Given 
current provisions of the law, however, the Board finds that 
the evidence of record is still inconclusive as to whether 
the veteran's psoriatic arthritis is due to his service 
connected foot disabilities, and finds that further 
development in this case is required.  See 38 U.S.C.A. § 5100 
et. seq.(West 2002).

Historically, the Board notes that the veteran was granted 
service connection for the residuals of a fracture of the 
right metatarsal at a 10 percent evaluation by a February 
1986 rating decision, which was based on service medical 
records which showed that the veteran fractured his right 
foot in service.  A rating decision dated March 1988 granted 
the veteran service connection at a 10 percent evaluation for 
bursitis of the left foot, as secondary to the service 
connection right foot condition.  This grant was made based 
on the results of a VA examination.  Twenty percent ratings 
are now assigned for the disorders.

In October 1988, the veteran applied for service connection 
for psoriatic arthritis.  Records from that time indicate 
that the veteran had psoriatic arthritis of the left foot.  
Around that time, the veteran was also given several other 
possible diagnoses, to include Charcot arthropathy, a left 
foot infection, gout, and sympathetic dystrophy.  The 
veteran's claim was denied in February 1989 because there was 
no evidence of record linking the veteran's psoriatic 
arthritis to service, or to his secondarily service connected 
left foot bursitis.  

Subsequent records show diagnoses of psoriasis and psoriatic 
arthritis, particularly with flare ups in the wrists, and 
continuing treatments for psoriasis, including the use of 
steroids.  VA examination in June 1997 indicated that the 
veteran's arthritis in his right and left foot was not 
secondary to his psoriasis.  However, a VA contract 
examination dated August 2001 opined that it was likely that 
the veteran had been treated with prednisone, a steroid, on a 
long term basis for his service connected feet conditions.  
That VA examination did not mention psoriasis, or psoriatic 
arthritis, and noted only that the veteran had a service 
connected bilateral metatarsal arthritic condition since 
1984, for which he had been taking steroids.  The examiner 
also noted that steroids had caused the veteran's heart 
condition and diabetes.  On the basis of this opinion, the 
veteran was granted service connection for a heart condition 
and diabetes, as secondary to the use of medication, 
steroids, for a service connected disability.

It remains unclear whether the psoriatic arthritis is related 
to service or service connected disorder, and clear opinion 
has not been sought.  The veteran contends that he had 
symptoms during service, and was given diagnoses of gout, and 
believes that the psoriatic arthritis was otherwise 
misdiagnosed during service.  In order to comply with current 
law, an examination and opinion is indicated.

As such, this case is REMANDED for the following development:
		
1.	The veteran must be afforded a VA 
examination by an appropriate VA 
examiner, preferably specializing in 
arthritic disease.  All necessary 
tests and studies should be 
accomplished, and all clinical 
findings should be set forth in 
detail.  Based on a review of the 
records contained in the claims folder 
and results of the examination, the 
examiner is asked to provide an 
opinion as to whether it is at least 
as likely as not that the veteran has 
psoriatic arthritis, and if so, 
whether it is as least as likely as 
not either directly related to 
service, or related to the veteran's 
service connected residuals of a 
fracture of the metatarsal of the 
right foot, or related to the 
veteran's secondarily service 
connected condition of bursitis of the 
left foot.  The examiner should, in 
particular, discuss the veteran's 
service medical records, and the 
veteran's outpatient treatment records 
from 1988 initially diagnosing the 
veteran with psoriatic arthritis, as 
they relate to his opinion.  The 
examiner should also indicate for what 
condition the veteran was prescribed 
steroids, whether it was for any 
service or nonservice-connected 
condition.  The examiner must set 
forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to other 
specific evidence in the record.

2.	To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

3.	The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000 
is completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107, are 
fully complied with and satisfied.

4.	After completion of the above 
requested development, and any other 
development deemed warranted by the 
record, the RO should adjudicate the 
claim on appeal in light of all 
pertinent evidence and legal 
authority.  The RO must provide 
adequate reasons and bases for its 
determination.

If any benefit sought on appeal remains denied, the RO should 
furnish to the veteran and his representative an appropriate 
supplemental statement of the case, and afford him the 
opportunity to provide written or other argument in response 
thereto before the claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




